           Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 MATTEL, INC.,

                       Plaintiff,


                - against -                          MEMORANDUM AND ORDER

 THE ENTITIES DBA GOODMENOW AT THE                    20 Civ. 11075 (NRB)
 URL GOODMENOW.COM, THE ENTITIES
 DBA MEETGOODTIMES AT THE URL
 MEETGOODTIMES.COM, THE ENTITIES
 DBA FEELITNICE AT THE URL
 FEELITNICE.COM; THE ENTITIES DBA
 THE PAYPAL MERCHANT YOKAWA
 NETWORK LTD., JOHN DOE NOS. 1-5,
 AND ABC ENTITY NOS. 1-5,

                Defendants.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

       Plaintiff Mattel, Inc. (“Mattel” or “plaintiff”) commenced

this       trademark     infringement,         counterfeiting,    and    copyright

infringement        action    after   it       learned   that    defendants,   the

operators of a number of websites, were selling and depicting “Day

of the Dead” dolls bearing Mattel’s “Barbie” trademark in violation

of its trademark and copyrights.

       On December 30, 2020, this Court signed an Order to Show Cause

which contained a preliminary order of attachment providing for

the attachment of defendants’ accounts at PayPal Inc. (“PayPal”)

and    a     temporary    restraining      order     (“TRO”),    which   enjoined

defendants from, inter alia, withdrawing funds from PayPal.                    ECF

                                           1
      Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 2 of 7



No. 19 at 3.      Upon serving the Order to Show Cause on PayPal,

plaintiff attached over $5 million of defendants’ money held across

eleven PayPal accounts.

     On the return date for the Order to Show Cause, January 11,

2021, defendants filed notices of appearance.                  ECF Nos. 20-21.

During the telephonic hearing that day, defendants expressed their

intention to oppose the request for an attachment and injunction.

In accordance with a schedule proposed by the parties, ECF No. 27,

the parties briefed the motion for preliminary relief between

January 11 and February 8, 2021.         ECF Nos. 22, 38, 48, 53, 54.

     On January 14, 2021, defendants asked the Court to modify its

order to exclude certain PayPal accounts from the attachment,

arguing that the scope of the initial attachment inhibited its

ability to conduct business, and exceeded by far any recovery that

plaintiff could reasonably anticipate.          ECF No. 29.        The parties

subsequently    filed   a   series       of   letters     on     the   proposed

modification, ECF Nos. 30-35, one of which appended a letter from

PayPal that revealed that PayPal had independently restricted

defendants’ accounts based on “its own independent review of the

dispute [sic] activity and risk analysis related to the underlying

accounts.”     ECF No. 35-10.   PayPal stated that it was not known

when PayPal would lift these restrictions.          Id.

     On January 22, 2021, following a telephonic hearing on January

21, 2021, the Court entered an amended order of attachment, which

                                     2
         Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 3 of 7



directed PayPal      to    reduce    the       attachment    to   $2.8   million    of

defendants’ funds, which amount would be sufficient to cover

damages if plaintiff were successful on each of its claims and

obtained the maximum possible statutory damages plus attorney’s

fees.     ECF No. 37.

        On February 13, 2021, this Court issued a Memorandum and Order

addressing      defendants’     request          to   vacate      the    preliminary

attachment.      In that decision, we exercised our discretion to

vacate the temporary attachment order after we were satisfied,

based on additional requested briefing, that such an order was not

necessary to ensure plaintiff’s ability to collect a judgment.

ECF No. 55 at 14.          Moreover, we affirmed the injunctive relief

provided for in the order.          However, we modified the injunction so

that it was consistent with the law requiring that the injunction

restrain only those assets that would account for a disgorgement

of defendants’ profits.        Id. at 19-21.

        Plaintiff now requests the appointment of a special master to

award damages, fees, and costs pursuant to N.Y. C.P.L.R. § 6212(e),

which    provides   that    “[t]he    plaintiff       shall    be   liable   to    the

defendant     for   all    costs     and       damages,     including    reasonable

attorney’s fees, which may be sustained by reason of the attachment

if the defendant recovers judgment, or if it is finally decided

that the plaintiff was not entitled to an attachment of the

defendant’s property.”        For the reasons below, the Court denies

                                           3
        Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 4 of 7



defendants’ request.

                                DISCUSSION

      We recognize that the purpose of Section 6212(e) is to “deter

where there is no valid legal basis for attachment.”              Winklevoss

Cap. Fund, LLC v. Shrem, 360 F. Supp. 3d 251, 256 (S.D.N.Y. 2019).

However, this not a case where there was no legal basis for the

plaintiff to seek and obtain an order to show cause containing a

temporary order of attachment and a temporary restraining order.

As we found in our Memorandum and Order, plaintiff met all of the

statutory requirements for an attachment pursuant to Section

6212(a): there is a cause of action; plaintiff is likely to succeed

on the merits; defendant is a “nondomiciliary residing without

the state”; and the claim exceeds any known counterclaim.               ECF

No. 55 at 10-12.        Rather, our decision to vacate the attachment

was   an   exercise   of   discretion    reached   only   after   defendants

provided assurances that judgments obtained in the United States

are routinely enforced and accorded full faith and credit in Hong

Kong.      Id. at 14.      We note, however, that defendants provided

these assurances only after we requested additional briefing from

defendants on the issue of whether an attachment was necessary as

a matter of security, i.e., whether it was necessary to enforce a

judgment.     ECF No. 52.

      Apart from the fact that defendants clarified this issue only

because the Court requested additional briefing from defendants,

                                     4
        Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 5 of 7



the context of the initial request for temporary relief pursuant

to the Order to Show Cause, which contained the request for a

preliminary attachment, must be kept in mind.             When filing the

suit, plaintiff knew virtually nothing about the defendants other

than     that   they   were   foreign    entities    selling   plaintiff’s

trademarked merchandise on the internet.            Plaintiff did not have

access to information that would be available concerning a brick-

and-mortar United States-based company.         Plaintiff could not know

whether defendants would even appear, whether defendants had

meaningful assets, or whether those assets were located in a

jurisdiction that would enforce a judgment entered by an American

court.     Most importantly, plaintiff had no way of knowing the

amount of money that PayPal held or that defendants purportedly

maintained significant operating capital in their PayPal accounts.

Nor did plaintiff mislead the Court in any way to obtain the

Court’s signature on the Order to Show Case and thus obtain the

temporary relief ordered.       In short, plaintiff did not act in bad

faith or without legal basis.

       Defendants’ motion also fails to address the dual realities

that resulted in the temporary attachment having no practical

impact. See E.T.I. Euro Telecom Int’l N.V. v. Republic of Bolivia,

No. 08 Civ. 4247, 2008 WL 5170168, at *1 (S.D.N.Y. Dec. 9, 2008)

(citing Correspondent Servs. Corp. v. J.V.W. Investment Ltd., 524

F. Supp. 2d 412, 416 (S.D.N.Y. 2007)) (damages must be “the natural

                                     5
      Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 6 of 7



and proximate consequence of the wrongful attachment”).               First,

PayPal had independently restricted defendants’ eleven accounts

and it was not known when those restrictions would be lifted.            See

ECF No. 35-10 (letter indicating that PayPal itself independently

restricted defendants’ accounts, making clear that it did so based

on “its own independent review of the dispute [sic] activity and

risk analysis related to the underlying accounts.”).              Second,

defendants ignore the temporary restraint in the Order to Show

Cause, issued pursuant to Federal Rule of Civil Procedure 65, which

prevented defendants “from transferring, withdrawing or accepting

any funds from any account of any Defendant at PayPal.”           ECF No.

19 at 3; see also ECF No. 37 at 2.          Thus, with or without the

attachment, defendants were enjoined from accessing their PayPal

accounts even if PayPal had been inclined to release their funds,

which apparently it was not.

     Finally, even if there were merit to defendants’ motion, their

effort to pin a panoply of damages on plaintiff when they did not

enter an appearance until the return date on the Order to Show

Cause, did not suggest the winning argument in their efforts to

vacate the attachment, and agreed to a briefing schedule on the

motion for an attachment lasting 20 days — thus belying the urgency

of accessing the total amount of the attached funds — seems

seriously misplaced.




                                   6
         Case 1:20-cv-11075-NRB Document 63 Filed 04/12/21 Page 7 of 7



    In sum, for the reasons set forth above, defendants’ motion

is denied.      An award of damages, attorney’s fees or costs would

be unreasonable in these unique circumstances.               See Astra Oil

Trading NV v. PRSI Trading Co. LP, 794 F. Supp. 2d 462, 475

(S.D.N.Y. 2011).

    SO ORDERED.
DATED:       New York, New York
             April 12, 2021

                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                      7
